t c summary opinion united_states tax_court james william harrison petitioner v commissioner of internal revenue respondent docket no 9288-13s l filed date james william harrison pro_se jeremy d cameron for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this collection review case is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent’s motion was called for hearing in atlanta georgia on date petitioner appeared at the hearing and represented himself summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a the court will grant summary_judgment only if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b respondent as the moving party bears the burden of showing that summary adjudication is warranted see 115_tc_554 respondent’s motion for summary_judgment is well founded in the light of the averments therein the pleadings a declaration executed by appeals account resolution specialist nancy c lee aars lee and the administrative record we conclude that there is no genuine dispute as to a material fact and that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination upon which this case is based background2 petitioner and his wife harrisons filed a timely joint federal_income_tax return for in date the harrisons submitted to the internal_revenue_service irs a form_1045 application_for tentative refund claiming tax refunds for and in connection with the carryback of net operating losses from the taxable_year about the same time the irs examined the harrisons’ return and on date mailed them a notice_of_deficiency determining an income_tax deficiency of dollar_figure the deficiency was attributable in relevant part to distributions that petitioner received from retirement accounts during but omitted from income on the couple’s tax_return petitioner concedes and the record reflects that he received the notice_of_deficiency shortly after it was mailed on date petitioner’s accountant wrote to the irs taxpayer_advocate_service and requested expedited processing the following facts are not in dispute and are drawn from the pleadings and other documents constituting the record in this case of the form_1045 described above the harrisons did not file a petition for redetermination with the court challenging the notice_of_deficiency on date after the time for filing a timely petition for redetermination with the court had expired see sec_6213 the irs assessed the income_tax determined in the notice_of_deficiency a late-payment addition_to_tax under sec_6651 and related statutory interest and sent a notice_and_demand for payment to the harrisons when the harrisons failed to remit payment the irs mailed to them a final notice_of_intent_to_levy and notice of your right to a hearing for the harrisons subsequently filed with respondent a timely form request for a collection_due_process or equivalent_hearing stating that they could not pay the balance due and that they intended to offer a collection alternative the form included a vague reference to form sec_1040x amended u s individual_income_tax_return for the years through and a lawsuit pending in the u s district_court for the northern district of georgia a refund_suit that petitioner filed for was dismissed for lack of subject matter jurisdiction see harrison v united_states no 10-cv-0209 rws wl n d ga date a second refund_suit that petitioner filed for and was dismissed because of his failure to continued on date aars lee mailed to the harrisons a letter informing them that she had scheduled a telephone conference for date and inviting them to submit to the office of appeals appeals_office an offer-in- compromise oic and a form 433-a collection information statement for wage earners and self-employed individuals on date petitioner wrote to aars lee and stated that no hearing would be necessary because the harrisons owed no income_tax for and in fact they were due a refund for that year as a result of substantial losses that they incurred from through aars lee subsequently learned that the harrisons had submitted to the irs the form_1045 mentioned above on date aars lee held a telephone conference with petitioner and informed him that he would not be permitted to challenge his underlying tax_liability for during the appeals_office administrative hearing because the irs had issued a notice_of_deficiency to him for that year and he did not contest it petitioner informed aars lee that he was not able to make installment payments and provided information to her at that time about his current income and expenses following this discussion aars continued properly serve the complaint harrison v united_states no 11-cv-0231 rws n d ga date lee concluded that the harrisons’ account for should be placed in currently not collectible status on date the appeals_office mailed to the harrisons a notice_of_determination stating that the irs would suspend the proposed levy and place their account for in currently not collectible status petitioner filed a timely petition with the court asserting that the irs failed to process an amended_return that he had submitted for at the time the petition was filed petitioner resided in georgia petitioner testified at the hearing of this matter he explained that he and his wife were the owners of asia spices llc doing business as a little asia restaurant which had incurred losses that would offset all of the income that they received during the administrative record includes copies of form sec_1040x for asia spices llc for the taxable years through and for the harrisons for the taxable years through discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the mrs harrison did not sign the petition and is not a party to this action levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires that the written notice include the amount of the unpaid tax and the taxpayer’s right to an administrative hearing if the taxpayer requests an administrative hearing the hearing is to be conducted by the appeals_office sec_6330 in rendering an administrative determination in a collection review proceeding under sec_6330 the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 a the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives such as an oic appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a taxpayer may challenge the existence or amount of his or her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review the administrative determination made by the appeals_office if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite see also 114_tc_604 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 although petitioner initially asserted in his response opposing respondent’s motion for summary_judgment that he did not receive the notice_of_deficiency dated date he subsequently conceded that he received the notice shortly after it was mailed the harrisons did not take advantage of the opportunity to file a petition for redetermination with the court instead their accountant requested that the irs expedite the processing of a claim for tentative refunds for and petitioner asserts that the irs should not be permitted to proceed with collection without first processing the form_1045 or the amended tax_return that he submitted for petitioner’s argument amounts to a back door challenge to the existence or amount of his underlying tax_liability for within the meaning of sec_6330 however as discussed above petitioner admits that he received the notice_of_deficiency for but decided not to file a petition for redetermination with the court consistent with sec_6330 the appeals_office correctly determined that petitioner is not permitted to challenge the existence or amount of his underlying tax_liability for in this action see sego v commissioner t c pincite even assuming for the sake of argument that we could consider petitioner’s complaint that the irs failed to process his form_1045 and related amended returns we would not overturn the appeals_office determination in this case in short petitioner’s submission of form_1045 to the irs claiming a tentative refund for did not preclude respondent from issuing a notice_of_deficiency to him for that year see 48_tc_213 failure to act on a form_1045 within the 90-day period prescribed in sec_6411 does not prevent the commissioner from determining a deficiency for that year likewise the commissioner is vested with the discretion whether to accept and process an amended_return see eg cantrell v commissioner tcmemo_2012_257 and cases cited therein despite having submitted a form_1045 to the irs the harrisons were obliged to file a petition for redetermination with the court if they disagreed with the notice_of_deficiency in any respect when they failed to do that the irs properly assessed the tax_deficiency determined in the notice_of_deficiency and the appeals_office was under no obligation pursuant to the provisions of sec_6330 to process the amended_return or otherwise review the amount of petitioner’s underlying liability on this record we can find no abuse_of_discretion in respect of the disposition of petitioner’s amended_return consequently we review the administrative determination in this case for abuse_of_discretion we do not substitute our judgment for that of the appeals_office see 125_tc_301 aff’d 469_f3d_27 1st cir instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedures have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed levy and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - petitioner has failed to advance any argument or introduce any evidence that would allow us to conclude that the determination to suspend the proposed levy and place the harrisons’ account for in currently not collectible status was arbitrary capricious or without sound basis in fact although petitioner did not submit a written oic or a form 433-a and related financial information as requested aars lee accepted oral statements that he made about his income and expenses during a telephone conference call and allowed a collection alternative that is less intrusive than the proposed levy we have no reason to quarrel with the determination by the appeals_office that the requirements of applicable law and administrative procedure were met in this case or that placing the harrisons’ account for in currently not collectible status appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the proposed levy action in sum we hold that the appeals_office did not abuse its discretion in this case to reflect the foregoing an appropriate order and decision will be entered
